IN THE COURT OF APPEALS OF TENNESSEE
                                  AT NASHVILLE
                                           January 7, 2004 Session

                      IN RE ESTATE OF JOSEPH OWEN BOOTE, JR.

                         Appeal from the Chancery Court for Marshall County
                                  No. 12099   J. B. Cox, Chancellor


                        No. M2002-02234-COA-R3-CV1 - Filed October 21, 2005


This appeal involves a dispute stemming from an effort to probate a will and two codicils in solemn
form. The testator’s widow filed a petition to probate these instruments in solemn form in the Chancery
Court for Marshall County. Prior to the entry of an order admitting the will and two codicils to probate,
the widow discovered that a third codicil she believed to have been destroyed had, in fact, not been
destroyed by her late husband or in his presence and that her late husband’s lawyer had made a copy of
this codicil before destroying it himself. Accordingly, she filed a petition for declaratory judgment
seeking to admit the third codicil to the probate in solemn form along with the will and the other two
codicils. Thereafter, the trial court entered an order admitting the will and the first two codicils to
probate in solemn form without mentioning the declaratory judgment petition. The testator’s daughters
moved to dismiss the declaratory judgment petition, and the testator’s widow filed a motion for post-
judgment relief from the order admitting the will and the first two codicils to probate in solemn form.
Following a series of hearings, the trial court dismissed the declaratory judgment petition and denied
the motion for post-judgment relief. The testator’s widow appealed. We have determined that the order
admitting the will and the first two codicils must be vacated and the case remanded for further
proceedings regarding the third codicil.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated and
                                         Remanded

WILLIAM C. KOCH , JR., P.J., M.S., delivered the opinion of the court, in which PATRICIA J. COTTRELL
and FRANK G. CLEMENT , JR., JJ., joined.

Andrée Sophia Blumstein and William L. Harbison, Nashville, Tennessee, for the appellees, Helen
Boote Shivers and Linda Boote Gerritsen.

Walter W. Bussart and Lee Bussart Bowles, Lewisburg, Tennessee, for the appellant, Martha M. Boote.


          1
           On April 30, 2003, this court entered an order consolidating the present appeal with another appeal arising out
 of the same probate case. The appeals were argued together before this court. For the sake of simplicity, this opinion
 deals solely with In re Estate of Boote, No. M2002-02234-COA-R3-CV. An opinion in Boote v. Shivers, No.
 M2003-00560-COA-R3-CV is being filed concurrently herewith. This court has previously issued an opinion in yet
 another appeal arising out of this case that was not consolidated with the other two appeals. Estate of Boote v. Shivers,
 No. M2003-02656-COA-R3-CV, 2005 W L 1277867 (Tenn. Ct. App. May 27, 2005) (No Tenn. R. App. P. 11
 application filed).
                                                       OPINION

                                                             I.

        Martha McCaleb Lingner (“Ms. Boote”) married Joseph Owen Boote, Jr. on December 28, 1990
in Lewisburg, Tennessee. He was eighty-three years old, and she was seventy-four. Both had been
previously widowed. Mr. Boote had two children from his first marriage, Helen B. Shivers and Linda
B. Gerritsen. Ms. Boote had one child from a previous marriage, Pamela L. Smith. Ms. Boote and Mr.
Boote each had several grandchildren. Both were well off financially, although Mr. Boote was far
wealthier than Ms. Boote.2 Eleven days before the wedding, Ms. Boote and Mr. Boote entered into an
antenuptial agreement that eliminated or dramatically restricted their respective statutory rights to the
assets or estate of the other in the event of divorce or death.3

        On July 16, 1991, Mr. Boote executed a new will conforming to the terms of the antenuptial
agreement. The will was prepared by Michael D. Sontag of Bass, Berry & Sims in Nashville, the same
attorney who had prepared the antenuptial agreement. The will established a $600,000 marital trust,
the income from which was to be paid to Ms. Boote during her lifetime if Mr. Boote predeceased her.
On Ms. Boote’s death, the corpus of the marital trust was to be divided equally between Ms. Shivers
and Ms. Gerritsen. The will established generation-skipping trusts in the names of Ms. Shivers and Ms.
Gerritsen and directed that Mr. Boote’s residuary estate and personal property be divided equally
between them. The will nominated Ms. Shivers and Ms. Gerritsen to serve as co-executrices of the
estate.

         By all accounts, the marriage between Ms. Boote and Mr. Boote was an extraordinarily happy
one. He adored her, and she adored him. Seven years into the marriage, Mr. Boote decided to make
some changes in the distribution of his estate. He was considering having the 1991 will rewritten
entirely. He asked his Lewisburg attorney, Thomas A. “Drew” Davidson, to review it. Mr. Davidson
evaluated the will for some time and then talked Mr. Boote out of rewriting it on the theory that doing
so might destroy the tax-exempt status of the trusts. He advised Mr. Boote that he could make changes
in the distribution of his estate by executing a codicil to his existing will. Although Mr. Davidson knew
that Mr. Boote and Ms. Boote had entered into an antenuptial agreement, he did not review it before
offering Mr. Boote legal advice regarding his estate.4

          2
         Financial disclosure statements prepared shortly before the wedding placed M s. Boote’s net worth at
 approximately $1.4 million and Mr. Boote’s net worth at approximately $9.3 million.

          3
         The enforceability of the antenuptial agreement is the subject of the opinion in Boote v. Shivers, No. M2003-
 00560-COA-R3-CV, which is being filed concurrently herewith.

          4
           Over the next three years, Mr. Davidson repeatedly advised Mr. Boote regarding estate planning matters and
 drafted several testamentary documents for him. Remarkably, in all this time, Mr. Davidson never once reviewed the
 antenuptial agreement or prepared a written agreement for Mr. Boote and M s. Boote to sign to revoke it. According to
 Mr. Davidson, he knew how important it was to understand the provisions of the antenuptial agreement in advising Mr.
 Boote regarding estate planning matters. He claims that he tried diligently to obtain a copy of the antenuptial agreement
 but was frustrated in his efforts to do so because neither M r. Boote nor M s. Boote had a copy of it, and Mr. Boote could
 not remember who had prepared it.
                                                                                                                (continued...)

                                                            -2-
        At Mr. Boote’s direction, Mr. Davidson prepared a codicil to the will transforming the $600,000
marital trust into an outright bequest to Ms. Boote, adding a bequest of $300,000 to Mr. Boote’s sister,
and incorporating a no contest clause into the will.5 The codicil also nominated Ms. Boote to serve as
the sole executrix for the estate. Mr. Boote executed the codicil on June 18, 1998. A few months later,
Mr. Boote decided to add a bequest of $100,000 to the First Presbyterian Church of Lewisburg. Mr.
Davidson prepared a second codicil adding this bequest, and Mr. Boote executed it on December 29,
1998.

         A little over a year later, Mr. Boote visited Mr. Davidson again. He had heard that a spouse
could dissent from a will and take an elective share of a deceased spouse’s estate. Mr. Davidson, again
without reviewing the antenuptial agreement, advised Mr. Boote that if Ms. Boote dissented from his
will, she would be entitled to a child’s share, but no less than a third, of his estate. Mr. Davidson said
that a dissenting spouse’s share is taken “off the top” and that if Ms. Boote dissented from the will, Ms.
Shivers and Ms. Gerritsen would have to pay all of the estate taxes and expenses out of their shares.
Mr. Boote said such an arrangement would be unfair to his daughters and that he wanted to structure
his will so that Ms. Boote and his two daughters would each receive a third of his estate after the
payment of all estate taxes and expenses.

        Mr. Davidson advised Mr. Boote that this division could be accomplished through the execution
of a third codicil. At Mr. Boote’s request, Mr. Davidson prepared a third codicil directing that Mr.
Boote’s residuary estate would be divided equally among Ms. Boote, Ms. Shivers, and Ms. Gerritsen
after the payment of all estate taxes and expenses. The third codicil also nominated Mr. Davidson to
serve as co-executor of the estate with Ms. Boote. Mr. Boote executed the third codicil on February 14,
2000.

        Six to eight weeks later, Mr. Davidson received a telephone call from Ms. Smith, Ms. Boote’s
daughter. She said he had messed things up by dividing Mr. Boote’s estate too much and persuading
Mr. Boote to leave too much money to her mother. She said that Ms. Shivers and Ms. Gerritsen would
be furious, that there would be an enormous fight over the estate, and that it would be all Mr.
Davidson’s fault. When Mr. Davidson suggested to Ms. Smith that she did not know what was in the
third codicil, she responded that it was her understanding that under the third codicil, Mr. Boote’s estate
would be split three ways among her mother, Ms. Shivers, and Ms. Gerritsen. Mr. Davidson told Ms.
Smith, somewhat disingenuously, that she did not have a full grasp of what was in the third codicil, that



        4
          (...continued)
           Mr. Davidson’s account of his actions strains credulity. He knew that Bass, Berry & Sims prepared Mr. Boote’s
 will and other legal documents that were executed shortly after M r. Boote married M s. Boote. A simple telephone call
 to Bass, Berry & Sims would have enabled Mr. Davidson to obtain a copy of the antenuptial agreement for his files.
 From the record on appeal, Mr. Davidson’s actions appear to be more consistent with Ms. Boote’s explanation for Mr.
 Davidson’s failure to review the antenuptial agreement. According to M s. Boote, both she and her husband asked M r.
 Davidson about the antenuptial agreement, but he told them that antenuptial agreements are unenforceable in Tennessee,
 that their antenuptial agreement was not worth the paper it was written on, and that it was therefore unnecessary for him
 to review it before drafting testamentary instruments for Mr. Boote and providing him with estate planning advice.

            5
          Mr. Davidson knew that Mr. Boote anticipated a will contest. At Mr. Davidson’s suggestion, the no contest
 clause was included in an effort to stave off a will contest.

                                                           -3-
Mr. Boote had made some additional provisions for Ms. Boote, and that the third codicil was a well
written document that would be enforceable.

        In late April 2001, well over a year after the execution of the third codicil, Mr. Boote again
visited Mr. Davidson at his office. By this time, Mr. Boote was ninety-three years old, and his health
had been failing. He could barely walk on his own. He was accompanied by Ms. Boote and an assistant
Ms. Boote hired to help her care for Mr. Boote. Ms. Boote and the assistant waited in the front room
of Mr. Davidson’s office out of earshot while Mr. Boote met with Mr. Davidson in a conference room.
The only evidence in the record regarding what occurred at this meeting is the deposition testimony of
Mr. Davidson.

       According to Mr. Davidson, Mr. Boote was upset. He said that he had made a lot of people
mad, that everyone was fussing at him, and that no matter what he did, he could not seem to please
everyone. He asked Mr. Davidson what would happen if Ms. Boote simply dissented from his will.
Mr. Davidson did not answer Mr. Boote’s question directly and instead told him that his wishes were
covered by the third codicil. Mr. Boote replied that the third codicil was causing him a lot of trouble
and that he wanted Mr. Davidson to tear it up. Mr. Boote said that his family was going to fight no
matter what he did and that Ms. Boote could simply dissent from the will. Mr. Davidson claims he
attempted to persuade Mr. Boote not to revoke the third codicil. However, he admits that he did not
mention the antenuptial agreement or warn Mr. Boote that it could prevent Ms. Boote from dissenting
from the will and taking an elective share of the estate.6

         Mr. Davidson informed Mr. Boote that if he wanted to revoke the third codicil, he would have
to tear it up himself.7 However, when Mr. Davidson offered to retrieve the third codicil from his office
safe so that Mr. Boote could tear it up, Mr. Boote said that he did not want to tear it up, that Ms. Boote
was coming down the hall, and that he did not have time to tear it up. Mr. Boote started to get up to
leave, and as he did so, he exclaimed, “Just tear the damn thing up.” Mr. Boote then walked out of the
conference room and left Mr. Davidson’s office.

        In spite of Mr. Boote’s extremely advanced age, declining health, and sizeable estate, as well
as strong indications that there would be legal disputes over the distribution of the estate, Mr. Davidson
failed to contact Mr. Boote for more than a month following the April 2001 meeting to obtain
clarification regarding Mr. Boote’s wishes and, if necessary, to schedule a meeting at which the third




          6
           W hen questioned at his deposition regarding whether he raised the issue of the antenuptial agreement at the
 April 2001 meeting, Mr. Davidson responded as follows: “No. I had come to accept that I was never going to see the
 prenuptial agreement until it rose up to bite somebody some day.”

          7
            Mr. Davidson apparently believed, erroneously, that the third codicil could be revoked through physical
 destruction only if Mr. Boote tore up the original himself. In the context of revocation through physical destruction, it
 is certainly preferable if the testator or testatrix destroys the original of the will or codicil personally. However, the
 statute governing revocation expressly provides that a will or codicil can be revoked by being burned, torn, cancelled,
 obliterated, or destroyed by someone other than the testator or testatrix as long as the destructive act is performed in the
 testator or testatrix’s presence and at his or her direction. Tenn. Code Ann. § 32-1-201(3) (2001).

                                                             -4-
codicil could be revoked in accordance with the statutory requirements.8 The record on appeal provides
no explanation for Mr. Davidson’s extraordinary lapse of judgment in this regard. In addition, it
appears from the record that Mr. Davidson did not document his conversation with Mr. Boote in any
way, e.g., by sending Mr. Boote a confirming letter detailing the contents of their discussion and
advising him of the proper procedures for revoking a will or codicil.

        On June 1, 2001, Mr. Boote was admitted to the Marshall Medical Center. He had suffered
several mini-strokes and was diagnosed with kidney failure. Three days later, he was transferred to
Oakwood, a skilled nursing facility. Mr. Davidson visited Mr. Boote both at the Marshall Medical
Center and at Oakwood. According to Mr. Davidson, he was hoping that Mr. Boote would say
something about the third codicil along the lines of “You didn’t tear it up, did you?,” or “If you did, let’s
redo it.” By the time of Mr. Davidson’s first visit, Mr. Boote was no longer able to communicate, and
Mr. Davidson was unsure whether Mr. Boote even recognized him. Mr. Boote eventually fell into a
coma and died at Oakwood on September 12, 2001.

        Approximately a month before Mr. Boote died, Mr. Davidson was told by Mr. Boote’s family
and the staff at Oakwood that Mr. Boote was not going to recover. Mr. Davidson contacted four local
attorneys for advice regarding what he should do about the third codicil.9 He told them that a client had
directed him to destroy a legal document that he had prepared, that he had not destroyed the document
as directed, and that the client had since fallen into a coma and was unlikely to recover. He did not
provide them with the details of the case. According to Mr. Davidson, all four told him that he should
follow his client’s last directive and destroy the document.10

         Without consulting Ms. Boote or anyone else acting on Mr. Boote’s behalf, Mr. Davidson
retrieved the third codicil from his office safe, made a copy of it, and destroyed the original by feeding
it into a paper shredder in his office. He placed the copy in his office safe along with Mr. Boote’s other
legal papers. By his own admission, he knew, at the time he shredded the original of the third codicil,
that his actions did not comply with the statutory requirements for revoking a codicil by physical
destruction. Mr. Davidson did not tell anyone what he had done.

         The day after Mr. Boote died, Mr. Davidson began preparing a petition to have the will and the
first and second codicils admitted to probate in solemn form. The third codicil was not mentioned at
all in the petition, nor was a copy of it attached to the petition along with the will and the first two
codicils. The petition estimated the value of Mr. Boote’s estate to be approximately fifteen million



          8
            In addition to revocation by physical destruction, the revocation statute allows a testator or testatrix to revoke
 a will or codicil by executing a later will or codicil or by executing a separate document of revocation in compliance with
 all the formalities for an attested or holographic will. T enn. Code Ann. § 32-1-201(1)-(2). Both methods are far
 preferable to revocation through physical destruction.

          9
          One of these local attorneys was W alter M. Bussart, who later represented Ms. Boote in the probate
 proceedings in her personal capacity as a beneficiary of the estate.

          10
            It is not clear from Mr. Davidson’s deposition testimony whether he informed the four attorneys he consulted
 that the document in question was a codicil to a will. The omission of this material fact would obviously have affected
 the advice they would have given him.

                                                             -5-
dollars,11 requested a November 15, 2001 hearing at which the will and the first two codicils would be
formally offered for probate in solemn form, and asked that letters testamentary be issued to Ms. Boote
as the executrix nominated by the first codicil. The petition listed the other named beneficiaries and
stated that Ms. Boote would provide them with notice of the hearing and their right to contest the will
and first two codicils at that time.

        The petition explicitly stated that Ms. Boote was “aware of no document(s) in existence that
either revoke or alter the instruments being offered by her for probate in the Decedent’s Last Will &
Testament and two (2) Codicils thereto.” Ms. Boote knew that her husband had executed a third codicil
to his will, but she had never seen it. She asked Mr. Davidson what had happened to the third codicil
when she met with him on September 26, 2001 to sign a letter of engagement hiring him as the attorney
for the estate and to discuss the probate petition. Mr. Davidson told her only that Mr. Boote had
“revoked” it. He did not tell her that the third codicil had been revoked through physical destruction,
nor did he tell her that he knew that it had not been destroyed in compliance with the statutory
requirements for revoking wills and codicils. Mr. Davidson did not give Ms. Boote a copy of the third
codicil or even inform her that a copy of it still existed. Ms. Boote signed the petition and the letter of
engagement, and Mr. Davidson filed the petition later that day in the Marshall County Chancery Court.

        In mid-October 2001, Mr. Davidson met for the first time with the attorneys for Ms. Shivers and
Ms. Gerritsen. Mr. Davidson told them that there had at one time been a third codicil to Mr. Boote’s
will that provided for an equal division of Mr. Boote’s estate among Ms. Boote, Ms. Shivers, and Ms.
Gerritsen. He said that Mr. Boote had revoked the third codicil but provided no further details.
According to Mr. Davidson, he was careful to use the word “revoked” rather than “destroyed” or some
other word. He did not mention that he had kept a copy of the third codicil.

        During this meeting, the attorneys for Ms. Shivers and Ms. Gerritsen showed Mr. Davidson a
copy of the antenuptial agreement that they had obtained from Bass, Berry & Sims. According to Mr.
Davidson, this was the first time he had ever seen the agreement. He realized immediately that it
purported to bar Ms. Boote from dissenting from Mr. Boote’s will and taking an elective share of his
estate. He obtained a copy of the agreement from Ms. Shivers and Ms. Gerritsen’s attorneys, and later
that day or the following day, he gave a copy to Ms. Boote. He did not tell her that it purported to bar
her from dissenting from Mr. Boote’s will. He did not disclose the circumstances surrounding the
destruction of the third codicil given their renewed importance in light of the terms of the antenuptial
agreement. Instead, he merely told her that it would have “some effect.”12

       On November 2, 2001, the trial court entered an agreed order signed by counsel for Ms. Boote,
Ms. Shivers, and Ms. Gerritsen in which they stipulated that the will, “sans Codicils,” should be
admitted to probate in solemn form and waived the requirement that the witnesses who attested the will

          11
               In reality, Mr. Boote’s estate was worth well over twice this amount at the time of his death.

          12
            According to M r. Davidson, he also told M s. Boote at this meeting that he represented her solely in her
 capacity as the nominated executrix for the estate, that he could advise her regarding estate matters only, and that she
 should consult with an attorney retained to represent her in her personal capacity as a beneficiary of the estate for advice
 regarding the effect of the antenuptial agreement. Mr. Davidson’s claim does not square with the fact that shortly after
 this meeting, he signed a stipulation and agreed order on behalf of M s. Boote as her attorney in her personal capacity
 as a named beneficiary.

                                                              -6-
appear and testify at the November 15, 2001 hearing. The order stated that the agreement did not apply
to the first and second codicils “at the present time.” Also on November 2, 2001, Mr. Bussart filed a
notice of appearance as counsel of record for Ms. Boote in her individual capacity as a named
beneficiary of the estate. Mr. Davidson told Mr. Bussart that there had been a third codicil at one time
that would have divided the estate three ways among Ms. Boote, Ms. Shivers, and Ms. Gerritsen.
Consistent with his pattern, Mr. Davidson told Mr. Bussart that Mr. Boote had “revoked” it but did not
tell him any of the circumstances surrounding the destruction of the third codicil or inform him that he
had a copy of it in his office safe.

        Less than two weeks later, on November 15, 2001, the hearing to present the will and first two
codicils for probate in solemn form proceeded as scheduled. Mr. Davidson appeared on behalf of Ms.
Boote in her capacity as the nominated executrix, and Mr. Bussart appeared on her behalf in her
capacity as a named beneficiary. The trial court acknowledged the agreed order stipulating to the
validity of the will and heard testimony from the attesting witnesses to the execution of the first and
second codicils. Although all parties knew that a third codicil had existed at one time, no one
mentioned that fact to the trial court at the hearing.

         At the conclusion of the hearing, counsel for Ms. Shivers and Ms. Gerritsen offered to prepare
a draft order admitting the will and the first two codicils to probate in solemn form and to submit it for
the court’s approval. The trial court instructed the parties to work together on the draft order. At Mr.
Davidson’s request, the trial court directed that the court clerk could issue letters testamentary to Ms.
Boote on a provisional basis after the hearing but stated that they would be subject to the terms of the
final order once it was entered. Over the next few weeks, counsel for the parties circulated several
drafts of proposed orders but were unable to reach an agreement. They eventually filed competing
versions of a final order for the court’s approval.

        In the meantime, Mr. Bussart discovered the circumstances surrounding the destruction of the
third codicil.13 He asked Mr. Davidson if he had made a copy of the third codicil before destroying the
original, and Mr. Davidson said that he had. Mr. Davidson had a copy of the third codicil hand-
delivered to Mr. Bussart’s office. On the envelope containing the third codicil, Mr. Davidson wrote the
following note: “Walter: Martha has never seen this. She only knew it existed at one time. . . . She
never knew any of the details.” Mr. Davidson also sent a copy of the third codicil to counsel for Ms.
Shivers and Ms. Gerritsen. In the accompanying cover letter, Mr. Davidson said that he could “no
longer remain silent” about the third codicil and that he anticipated being deposed regarding the details
surrounding the destruction of the original.

        Mr. Bussart received the copy of the third codicil on December 7, 2001. He filed a declaratory
judgment petition in the Marshall County Chancery Court later that day on behalf of Ms. Boote in her
individual capacity as a named beneficiary. The petition was filed under the same case number as the
pending probate proceedings, and a copy of the third codicil was attached to the petition. The petition
requested a hearing to determine whether the third codicil could be admitted to probate along with the
will and the first two codicils. Mr. Bussart noticed the deposition of Mr. Davidson a few days later.



         13
              The record on appeal is unclear regarding how Mr. Bussart came to this knowledge.

                                                          -7-
        The trial court did not hold a hearing on the admissibility of the third codicil. Instead, on
December 14, 2001, one week after the declaratory judgment petition was filed, the court entered an
order admitting the will and the first two codicils to probate in solemn form. The order did not mention
the third codicil or Ms. Boote’s pending petition for declaratory judgment. Following the entry of the
December 14, 2001 order, Ms. Shivers and Ms. Gerritsen filed a motion to dismiss the declaratory
judgment petition on grounds of res judicata and judicial estoppel and requested that the trial court
quash the deposition notice to Mr. Davidson to allow them more time to conduct discovery on the issues
raised in the declaratory judgment petition.

        The trial court held a hearing on Ms. Shivers and Ms. Gerritsen’s motion on January 9, 2002.
At the hearing, Mr. Bussart moved for a new trial. The trial court agreed to allow Mr. Bussart to reduce
his motion to writing, took the motion to dismiss under advisement, and stayed Mr. Davidson’s
deposition pending a ruling on the motion to dismiss.

        Two days later, Mr. Bussart filed a motion for post-judgment relief based on Tenn. R. Civ. P.
52.02, 59.04, and 60.02. In a sworn affidavit accompanying the motion for post-judgment relief, Ms.
Boote said that she had relied on her late husband’s attorney, Mr. Davidson, to provide her with all of
her husband’s testamentary instruments and that he had given her only the will and the first two codicils.
She claimed that she first learned that the third codicil was not properly revoked on December 7, 2001,
and that she had no reason to believe, prior to the November 15, 2001 hearing, that originals or copies
of any other wills or codicils of her husband were still in existence. The motion requested that the trial
court amend the December 14, 2001 order admitting the will and the first two codicils to probate in
solemn form to include the third codicil or set aside the December 14, 2001 order and determine
whether the third codicil should be admitted to probate.

         The trial court set a hearing for February 20, 2002 on Ms. Boote’s motion for post-judgment
relief. At the hearing, Ms. Boote complained that she had been unable to obtain evidence regarding the
details surrounding the destruction of the third codicil because the trial court had stayed Mr. Davidson’s
deposition, and Mr. Davidson refused to discuss the matter unless he was deposed.14 The trial court
refused to lift the stay on Mr. Davidson’s deposition and took Ms. Boote’s motion for post-judgment
relief under advisement. The court discussed the motion to dismiss the declaratory judgment petition
and the motion for post-judgment relief at another hearing on June 5, 2002.

        On July 3, 2002, the trial court entered an order granting Ms. Shivers and Ms. Gerritsen’s
motion to dismiss the declaratory judgment petition and denying Ms. Boote’s motion for post-judgment
relief. The trial court acknowledged that Ms. Boote filed her declaratory judgment petition a week
before the entry of the December 14, 2001 order but nevertheless held that the declaratory judgment
petition was barred by principles of res judicata and judicial estoppel. The trial court said that Ms.
Boote had been questioned specifically regarding whether the will and the first two codicils were the


          14
               At the time, Mr. Davidson was still representing Ms. Boote in her capacity as the executrix for M r. Boote’s
 estate. Attorneys are ethically permitted to discuss or testify regarding the circumstances surrounding the execution and
 revocation of wills and codicils, at least when authorized by the executor or executrix to do so. 1 J ACK W . R O BIN SO N ,
 S R . & J EFF M O BLEY , P RITCH ARD O N THE L AW O F W ILLS AN D A D M IN ISTRATIO N O F E STATES §§ 386, at 581 n.35, 387, at
 581-82 (5th ed.1994 & Supp. 2004) (“P RITCHARD ”). Ms. Boote was eventually removed as the executrix for M r. Boote’s
 estate. Estate of Boote v. Shivers, 2005 W L 1277867, at *1.

                                                              -8-
only instruments of Mr. Boote’s that needed to be admitted to probate and that it had placed “great
weight” on Ms. Boote’s testimony in response to these questions in deciding to admit them to probate
in solemn form.15 With respect to the motion for post-judgment relief, the trial court held that it could
not grant Ms. Boote’s motion because probate in solemn form “trumps” the Tennessee Rules of Civil
Procedure relating to post-judgment motions and Ms. Boote had not alleged fraud in the procurement
of the December 14, 2001 order.

        The trial court directed that its July 3, 2002 order be entered as a final order subject to immediate
appeal under Tenn. R. Civ. P. 54.02 and simultaneously granted Ms. Boote’s request for permission to
pursue an interlocutory appeal under Tenn. R. App. P. 9. Ms. Boote filed an application in this court
for permission to pursue an interlocutory appeal but did not file a notice of appeal as of right under
Tenn. R. App. P. 3. On August 21, 2002, this court denied Ms. Boote’s application to pursue an
interlocutory appeal on the ground that the July 3, 2002 order was a final order subject to immediate
appeal under Tenn. R. App. P. 3. Because the jurisdictional deadline for filing a Tenn. R. App. P. 3
notice of appeal as of right had passed, we suggested in our order that Ms. Boote ask the trial court to
vacate and re-enter the July 3, 2002 order under Tenn. R. Civ. P. 60 so that she could file a timely Tenn.
R. App. P. 3 notice of appeal as of right from the re-entered order. Ms. Boote followed this suggestion,
and on September 6, 2002, the trial court entered an order vacating and re-entering the July 3, 2002
order. Ms. Boote then filed a timely Tenn. R. App. P. 3 notice of appeal from the re-entered order.16




          15
            Contrary to the trial court’s assertion, the transcript of the November 15, 2001 hearing shows that Ms. Boote
 was not questioned at the hearing regarding whether the will and the first two codicils were all of the instruments that
 needed to be admitted to probate. In fact, the transcript shows that M s. Boote did not testify at the November 15, 2001
 hearing at all.

          16
             Mr. Davidson’s deposition was not taken until August 27, 2002, and it was not filed in the trial court until
 September 6, 2002. Accordingly, the trial court did not have the benefit of his testimony prior to the entry of the
 December 14, 2001 order admitting the will and the first two codicils to probate in solemn form and the July 3, 2002
 order dismissing Ms. Boote’s declaratory judgment petition and denying her motion for post-judgment relief. The
 unavailability of Mr. Davidson’s deposition testimony stemmed in part from the trial court’s imposition of a stay on
 discovery and its refusal to lift the stay as requested by Ms. Boote. Given that the deposition was not filed in the trial
 court until September 6, 2002, it seems unlikely that the trial court had the opportunity to review it prior to entering the
 September 6, 2002 order re-entering the July 3, 2002 order so that Ms. Boote could pursue a timely appeal under Tenn.
 R. App. P. 3.

            W e do not customarily consider evidence that has neither been presented to nor considered by the trial court
 unless it has been made part of the record in accordance with Tenn. R. App. P. 14. Kinard v. Kinard, 986 S.W .2d 220,
 227 (Tenn. Ct. App. 1998). However, technically speaking, Mr. Davidson’s deposition was presented to the trial court
 prior to the entry of the September 6, 2002 order, and it was therefore includable in the record on appeal at the parties’
 request. Tenn. R. App. P. 24(a) advisory comm’n cmts. (a). Ms. Shivers and Ms. Gerritsen have not challenged the
 propriety of the trial court’s September 6, 2002 order re-entering the July 3, 2002 order. Moreover, both sides have
 relied extensively on Mr. Davidson’s deposition testimony in their arguments before this court, and his testimony is
 critical to a proper understanding of the issues on appeal. Accordingly, we have decided to exercise our discretion to
 consider Mr. Davidson’s deposition testimony to prevent further delay in an already protracted case.

                                                             -9-
                                       II.
        MS. BOOTE’S DECLARATORY JUDGMENT PETITION AND POST-JUDGMENT MOTION

        Ms. Boote argues that the trial court erred in refusing to consider the third codicil by dismissing
her declaratory judgment petition and denying her later motion for post-judgment relief. She notes that
she filed a copy of the third codicil as an attachment to her declaratory judgment petition on December
7, 2001, a week before the trial court entered its December 14, 2001 order admitting the will and the
first two codicils to probate in solemn form. She contends that because she filed her declaratory
judgment petition prior to the entry of the order admitting the will and the first two codicils to probate
in solemn form, the trial court was required to provide her with an opportunity to establish the validity
of the third codicil and to seek its admission to probate along with the will and the first two codicils.

         Ms. Boote also argues that the trial court erred in denying her motion for post-judgment relief.
She contends that the trial court applied an incorrect legal standard to her motion based on its erroneous
conclusion that probate in solemn form “trumps” the Tennessee Rules of Civil Procedure relating to
post-trial motions. If we conclude that the trial court erred in dismissing Ms. Boote’s declaratory
judgment petition without providing her with the opportunity to establish the validity of the third codicil
and seek its admission to probate along with the will and the first two codicils, then we need not decide
whether the trial court also erred in denying her later motion for post-judgment relief. Accordingly, we
turn first to Ms. Boote’s argument that the trial court erred in failing to provide her with an opportunity
to establish the third codicil when she filed her declaratory judgment petition on December 7, 2001.

                                                            A.

        A will or codicil17 has no legal effect until it has been admitted to probate. State v. Lancaster,
119 Tenn. 638, 651, 105 S.W. 858, 861 (Tenn. 1907); Weaver v. Hughes, 26 Tenn. App. 436, 443, 173
S.W.2d 159, 162 (1943); 1 PRITCHARD §§ 35, at 55, 326, at 504. A person nominated by a will to serve
as an executrix or executor of a decedent’s estate has a duty to institute legal proceedings to probate the
will. Eslick v. Friedman, 191 Tenn. 647, 651-52, 235 S.W.2d 808, 810 (1951); Green v. Higdon, 870
S.W.2d 513, 520 (Tenn. Ct. App. 1993) (Green I); 1 PRITCHARD §§ 35, at 55, 329, at 508-09; 3
WILLIAM J. BOWE & DOUGLAS H. PARKER, PAGE ON THE LAW OF WILLS §§ 26.33, at 92-93, 26.34, at
96 & n.1 (rev. 2004) (“PAGE ON WILLS”). Proceedings to probate a will are instituted by the filing of
a verified petition18 in the court that exercises probate jurisdiction over the county where the testator
or testatrix resided at the time of his or her death. Tenn. Code Ann. § 32-2-101 (2001); 1 PRITCHARD
§ 326, at 504. In Marshall County, as in most Tennessee counties, probate jurisdiction is vested in the



          17
           A codicil is simply an amendment to a will. 1 P RITCHARD § 12, at 19; see, e.g., Lee v. Hale, 562 S.W .2d 190,
 192 (Tenn. 1978). The legal requirements for the execution and revocation of wills apply with equal force to codicils.
 Tenn. Code Ann. § 32-1-101(2) (2001) (defining the term “[w]ill” to include codicils); 1 P RITCHARD § 12, at 19.

          18
            The petition must contain specific information about the petitioner, the decedent, those who would inherit
 under the will, and those who would inherit in the absence of the will. Tenn. Code Ann. § 30-1-117(a) (2001). The
 petition must be accompanied by originals or copies of the will and any codicils being offered for probate. Tenn. Code
 Ann. § 30-1-117(a)(5). The petitioner is required to state in the petition that he or she is unaware of any instrument
 revoking the will and codicils being offered for probate and that he or she believes that the document or documents being
 offered constitute the decedent’s last will. Tenn. Code Ann. § 30-1-117(a)(9).

                                                          -10-
chancery court. Act of Mar. 14, 1996, ch. 144, 1996 Tenn. Priv. Acts 40; Tenn. Code Ann. §
16-16-201(a) (Supp. 2004); 1 PRITCHARD §§ 39, at 64, 351, at 536.

       There are two types of probate in Tennessee: probate in common form and probate in solemn
form. Delaney v. First Peoples Bank of Johnson City, 214 Tenn. 355, 364, 380 S.W.2d 65, 69 (1964);
1 PRITCHARD § 325, at 502; see also Tenn. Code Ann. § 32-5-103 (2001) (providing for probate of
foreign will “either in common or in solemn form”).19 Probate in common form is an extremely
informal procedure. McClure v. Wade, 34 Tenn. App. 154, 173, 235 S.W.2d 835, 843 (1950); 1
PRITCHARD § 331, at 511-12. There is no requirement that interested parties be given notice of the
proceedings, Tenn. Code Ann. § 30-1-117(b); Reaves v. Hager, 101 Tenn. 712, 720, 50 S.W. 760, 762
(1899); In re Estate of Powers, 767 S.W.2d 659, 660 (Tenn. Ct. App. 1988); 1 PRITCHARD § 331, at
511, and a judicial hearing is not required to have the will admitted to probate, Tenn. Code Ann. § 16-
16-201(b); 3 PAGE ON WILLS § 26.110, at 292.

         The clerk and master of the chancery court is statutorily authorized to probate wills in common
form. Tenn. Code Ann. § 16-16-201(b). Thus, in many cases, the will can be admitted to probate in
common form on the same day that the petition is filed. The clerk and master of the chancery court
simply reviews the petition for completeness, collects the required fees, and enters an order admitting
the will to probate in common form. After taking a bond and administering the appropriate oath or
affirmation, the clerk and master issues letters testamentary to the person nominated by the testator or
testatrix to serve as the executrix or executor for the estate. Tenn. Code Ann. §§ 30-1-111 (2001), 30-1-
201(a)(2) (2001); 1 PRITCHARD § 36, at 58-59; 2 PRITCHARD §§ 595, at 108-09, 596, at 109-10, 601,
at 113.

         Probate in solemn form is a much more formal affair. All interested parties are entitled to
receive notice of the proceedings and of their right to participate in them. Tenn. Code Ann. § 30-1-
117(b); 1 PRITCHARD §§ 341, at 523-24, 342, at 524-25. There must be a judicial hearing at which the
will is formally offered for probate. Tenn. Code Ann. § 16-16-201(b); 1 PRITCHARD § 343, at 525. At
the hearing, the proponent of the will must produce all living witnesses who attested its execution for
examination. In re Estate of King, 760 S.W.2d 208, 210 (Tenn. 1988); 1 PRITCHARD § 345, at 526-27.20
The court must enter an order accepting or rejecting the will for probate in solemn form, but there is no
requirement that the court enter the order on the same day that the in solemn form hearing is held. 1
PRITCHARD § 343, at 525-26; 3 PAGE ON WILLS § 26.110, at 289-90.

        Prior to the entry of an order admitting a will to probate in common form or in solemn form, the
will can be challenged directly by means of a will contest. 1 PRITCHARD §§ 358, at 550, 396, at 591.
However, because of the procedural and evidentiary distinctions between the two types of probate
proceedings, the conclusiveness of an order admitting a will to probate differs depending on whether
it was admitted to probate in common form or in solemn form. 1 PRITCHARD § 325, at 503-04.
Historically, orders of both types have been immune from attack in all collateral proceedings absent


          19
               For a discussion of the historical development of the two procedures, see 3 P AGE O N W ILLS § 26.7, at 20-22.

          20
           In its discretion, the court may allow the testimony of any attesting witness to be taken by interrogatories or
 deposition where the witness is out of the state or county or is unable to testify in person. Tenn. Code Ann. §
 32-2-104(b) (2001); 1 P RITCHARD § 346, at 527-29.

                                                             -11-
allegations of fraud in the procurement of the order itself. Ledbetter v. Ledbetter, 188 Tenn. 44, 49-50,
216 S.W.2d 718, 721 (1949); Murrell v. Rich, 131 Tenn. 378, 403, 175 S.W. 420, 427 (1914); Ex parte
Williams, 69 Tenn. 529, 530-31, 1878 WL 4406, at * 1 (1878); 1 PRITCHARD §§ 45, at 73, 325, at 503-
04, 327, at 505, 335, at 515-16, 337, at 517-18.21 However, even after an order has been entered
admitting a will to probate in common form, the will can still be challenged directly in a will contest
at any time up to two years following the date of entry of the order. Tenn. Code Ann. § 32-4-108
(2001); Murell v. Rich, 131 Tenn. at 403-04, 175 S.W. at 427; 1 PRITCHARD §§ 338, at 519, 366, at 559;
3 PAGE ON WILLS §§ 26.113, at 296-97, § 26.114, at 298-99. By contrast, once an order admitting a
will to probate in solemn form has been entered, the will cannot be challenged in a later will contest.
Jennings v. Bridgeford, 218 Tenn. at 292, 403 S.W.2d at 291; State v. Lancaster, 119 Tenn. at 651, 105
S.W. at 861; 1 PRITCHARD § 325, at 503.22 Thus, if there is to be a will contest at all in proceedings to
probate a will in solemn form, it must be initiated prior to the entry of the final order.

        The purpose of a will contest is to determine once and for all who is entitled to inherit the
decedent’s property. In re Estate of Barnhill, 62 S.W.3d 139, 143 (Tenn. 2001); Jones v. Witherspoon,
182 Tenn. 498, 505, 187 S.W.2d 788, 791 (1945); Green v. Higdon, 891 S.W.2d 222, 222 (Tenn. Ct.
App. 1994) (Green II); 1 PRITCHARD § 351, at 537-38. The primary question to be decided in a will
contest is whether or not the decedent left a valid will. In re Estate of Barnhill, 62 S.W.3d at 140 n.1;
In re Estate of Eden, 99 S.W.3d 82, 88 (Tenn. Ct. App. 1995). Everyone who claims an interest in the
decedent’s estate has a right to become a party to the will contest, Petty v. Call, 599 S.W.2d 791, 793
(Tenn. 1980); Lillard v. Tolliver, 154 Tenn. 304, 323, 285 S.W. 576, 582 (1926); 3 PAGE ON WILLS §
26.52, at 144-47, and to demand a jury trial on disputed questions of fact, Tenn. Code Ann. §


          21
             The Tennessee Rules of Civil Procedure were adopted January 26, 1970 by order of the Tennessee Supreme
 Court and went into effect on January 1, 1971. Byrd v. Hall, 847 S.W .2d 208, 210 (Tenn. 1993); Hunter v. Bowman,
 535 S.W .2d 853, 854 (Tenn. 1976). As explained below, we have concluded that the trial court erred by refusing to
 consider the third codicil when M s. B oote filed it as an attachment to her December 7, 2001 declaratory judgment
 petition. Accordingly, we need not decide in the present case whether the historical rule – that orders admitting wills
 to probate could not be collaterally attacked on any ground other than fraud in the procurement of the order – has been
 supplanted by the adoption of Tenn. R. Civ. P. 59 and 60. Jennings v. Bridgeford, 218 Tenn. 287, 292, 403 S.W .2d 289,
 291 (1966) (“It is settled in this State, that the judgment probating a W ill in solemn form cannot be questioned except
 by a bill in Chancery attacking the judgment for fraud in its procurement, as any other judgment may be set aside.”
 (emphasis added)).

          22
               See also Murrell v. Rich, 131 Tenn. at 397-99, 175 S.W . at 425-26 (“If it is an uncontested will, the court of
 first instance may admit it to probate in either common form or solemn form, but, if it be a contested will, the only power
 possessed by that court in respect of it is to cause the fact that it is contested to be certified to the circuit court, and to
 send the original will to that court, and to take such action in respect of bonds, et cetera, as our statutes authorize in such
 cases . . . . If a will is contested when presented to the probate court, or if a contest arises after presentation and before
 judgment, the jurisdiction of the circuit court ipso facto attaches over the subject-matter of the contest. . . . The statute
 does not prescribe a manner in which it shall be made to appear to the . . . probate court that the validity of a will is
 contested, but it is clear that the existence of that condition or state of facts in respect of a will offered for probate at the
 time offered, or thereafter and before judgment in such court on the matter, is that which fixes the status of the will.”
 (second and fourth emphases added and citation omitted)); cf. W . Va. Code § 41-5-5 (“At any time after the petition [to
 admit a will to probate in solemn form] is filed and before final order is made admitting or refusing to admit the will to
 probate any person desiring to contest the will may appear and file a notice of contest in the proceeding, stating concisely
 the grounds of such contest.”); Peter Nicolas, Fighting the Probate Mafia: A Dissection of the Probate Exception to
 Federal Court Jurisdiction, 74 S. C AL. L. R EV . 1479, 1506 n.148 (2001) (noting that under English law prior to the
 American Revolution, an “order admitting a will to probate in the solemn form was binding on all parties who appeared
 in the proceeding or who were given notice.”).

                                                              -12-
32-4-107(a) (2001); Jackson v. Patton, 952 S.W.2d 404, 405 (Tenn. 1997); 1 PRITCHARD § 381, at 576-
77; 3 PAGE ON WILLS §§ 26.85, at 219-20, 26.86, at 220-23. Where the parties dispute which wills and
codicils represent the decedent’s last valid will and testament, the competing instruments must all be
submitted to the trial court for adjudication in the will contest. Bearman v. Camatsos, 215 Tenn. 231,
239, 385 S.W.2d 91, 95 (1964); Durell v. Martin, 172 Tenn. 97, 103, 110 S.W.2d 316, 318 (1937);
Lillard v. Tolliver, 154 Tenn. at 323, 285 S.W. at 582; 1 PRITCHARD §§ 355, at 545, 394, at 588-89.
The trial court or the jury, as the case may be, must then decide which wills and codicils, taken together,
constitute the decedent’s last valid will and testament. Green I, 870 S.W.2d at 523; 1 PRITCHARD §§
355, at 545, 381, at 576 n.11.

        The initiation of a will contest temporarily divests the probate court of its authority to enter an
order admitting a will to probate in solemn form. In re Estate of King, 760 S.W.2d at 212; Lowder v.
Anderson, 4 Tenn. Civ. App. 620, 628-29 (Tenn. Ct. Civ. App. 1914); 1 PRITCHARD §§ 367, at 561,
377, at 569-71. As soon as the probate court is made aware of a contest, it must halt the in solemn form
probate proceedings and determine whether the person seeking to contest the will has standing to pursue
a will contest. In re Estate of King, 760 S.W.2d at 211-12; In re Will of Ambrister, 205 Tenn. 737, 744-
46, 330 S.W.2d 330, 334-35 (1959); Jenkins v. Jenkins, 168 Tenn. 292, 296-98, 77 S.W.2d 805, 806-07
(1935); Murrell v. Rich, 131 Tenn. at 398, 175 S.W. at 425; 1 PRITCHARD §§ 354, at 543-44, 364, at
556-57, 377, at 569-71. Standing to pursue a will contest is limited to those who would benefit under
the terms of another will or codicil or the laws of intestate succession if the will contest is successful.
Jennings v. Bridgeford, 218 Tenn. at 290-92, 403 S.W.2d at 290-91; Cowan v. Walker, 117 Tenn. 135,
148, 96 S.W. 967, 970 (1906); 1 PRITCHARD § 354, at 540, 369, at 562.

         If the probate court sustains the contestant’s right to pursue a will contest, it must require the
contestant to enter into a $500 bond and cause a certificate of contest and the originals of all wills and
codicils at issue to be filed in the court chosen for the will contest. Tenn. Code Ann. § 32-4-101 (Supp.
2004).23 Only if the probate court determines that the contestant lacks standing to pursue a will contest
can it resume the probate proceedings and enter an order admitting the will to probate in solemn form.
 Jenkins v. Jenkins, 168 Tenn. at 296-97, 77 S.W.2d at 806; Tenn. Code Ann. § 32-4-101.24 If the


          23
             For many years, all will contests were tried in circuit court. In re Estate of Barnhill, 62 S.W .3d at 142; 1
 P RITCHARD § 351, at 535-36. In 1991, the General Assembly granted probate courts of record and chancery courts
 concurrent jurisdiction with the circuit courts to try will contests. Act of April 16, 1991, ch. 152, 1991 Tenn. Pub. Acts
 277 (codified as amended at Tenn. Code Ann. § 32-4-109 (Supp. 2004)); 1 P RITCHARD § 351, at 536-37. From 1991
 until 2002, the statutes governing will contests provided that where the will contest was to be tried in the same court that
 was administering the probate proceedings, the court was not required to enter a certificate of contest. Tenn. Code Ann.
 § 32-4-109 (2001); 1 P RITCHARD § 351, at 537. In 2002, the General Assembly repealed the statutory language allowing
 the court to forego the filing of a certificate of contest in such cases. Compare Tenn. Code Ann. § 32-4-109 (2001) with
 Tenn. Code Ann. § 32-4-109 (Supp. 2004).

          24
            In 2002, the Tennessee General Assembly amended the statutes governing will contests to require the probate
 court to enter an order expressly sustaining or denying the putative contestant’s right to pursue a will contest. Act of
 April 10, 2002, ch. 631, § 1, 2002 Tenn. Pub. Acts. 1651, 1651-52 (codified at Tenn. Code Ann. § 32-4-101); 1
 P RITCHARD §§ 325, at 503, 358, at 551, 360, at 554. T his amendment did not take effect until July 1, 2002, several
 months after Ms. Boote filed her declaratory judgment petition. Act of April 10, 2002, ch. 631, § 4, 2002 Tenn. Pub.
 Acts at 1652. Accordingly, this amendment has no bearing on our analysis of the issues involved in the present appeal.
 In any event, whenever a will contest is to be tried in the same court that has been presiding over the probate proceedings,
 the court should draw a clear distinction, both in the record and in its dealings with the parties, between its function as
                                                                                                                  (continued...)

                                                            -13-
probate court ignores an inchoate will contest and proceeds with the entry of an order admitting the will
that was originally offered to probate in solemn form, the court’s order is void and must be reversed on
appeal. In re Will of Ambrister, 205 Tenn. at 746, 330 S.W.2d at 335; see also In re Estate of King, 760
S.W.2d at 211-12.

                                                             B.

        The central issue in this appeal is whether Ms. Boote’s December 7, 2001 declaratory judgment
petition amounted, in substance, to a notice of contest. If it did, the trial court had no authority to enter
the December 14, 2001 order admitting the will and the first two codicils to probate in solemn form.
Determining whether the course of proceedings in the trial court amounted to the initiation of a will
contest is a question of law which this court reviews de novo. In re Will of Ambrister, 205 Tenn. at 743-
46, 330 S.W.2d at 333-35; Jenkins v. Jenkins, 168 Tenn. at 297, 77 S.W.2d at 806. As explained below,
we have concluded that Ms. Boote’s declaratory judgment petition, with a copy of the third codicil
attached, was sufficient to initiate a will contest. Accordingly, the trial court erred in entering the
December 14, 2001 order admitting the will and the first two codicils to probate in solemn form and
ignoring the third codicil.

        There are no formal requirements for the initiation of a will contest. Jenkins v. Jenkins, 168
Tenn. at 297, 77 S.W.2d at 806; 1 PRITCHARD § 360, at 554. As the Tennessee Supreme Court has
explained, a “person desiring to contest a will need do no more than make that fact known” to the court.
In re Estate of King, 760 S.W.2d at 210. The filing of a later will or codicil that purports to alter or
amend an earlier will or codicil in whole or in part is sufficient to initiate a will contest. In re Will of
Ambrister, 205 Tenn. at 746, 330 S.W.2d at 334; Murrell v. Rich, 131 Tenn. at 399-400, 175 S.W. at
426. The probate court is required to take notice of a later will or codicil which is pleaded as
constituting a revocation or partial revocation of an earlier instrument. In re Will of Ambrister, 205
Tenn. at 745-46, 330 S.W.2d at 334-35; Murrell v. Rich, 131 Tenn. at 399-400, 175 S.W. at 426. This
is so even if the later will or codicil is not itself offered for probate, and even if it is not provable
because the original has been lost or destroyed. In re Will of Ambrister, 205 Tenn. at 745, 330 S.W.2d
at 334.

        Judged by these standards, it is abundantly clear that Ms. Boote’s December 7, 2001 declaratory
judgment petition amounted, in substance, to the initiation of a will contest. Ms. Boote filed her
petition in the court presiding over the in solemn form probate proceedings, and she filed it under the
same case number. A copy of the third codicil was attached to the petition, and it appeared, on its face,
to have been validly executed. If admitted to probate, the third codicil would unquestionably have
operated as a partial revocation of the will and first two codicils by providing Ms. Boote with a much
larger share of Mr. Boote’s estate.25 Ms. Boote explained in her petition why the third codicil should


        24
          (...continued)
 a court of probate and its function as the trial court of record in the will contest. 1 P RITCHARD §§ 351, at 537, 378, at
 572.

             25
             Under the will and first two codicils, Ms. Boote stood to inherit a $600,000 marital trust. By contrast, under
 the third codicil, she stood to inherit both the $600,000 marital trust and one-third of an estate valued at well over thirty
 million dollars. Thus, the third codicil, if admitted to probate, would undoubtedly have operated as a partial revocation
                                                                                                                 (continued...)

                                                            -14-
be admitted to probate and requested a hearing to establish its validity. Thus, while Ms. Boote’s
declaratory judgment petition was not styled as a formal “Notice of Contest,” we have no difficulty
concluding that it was, in substance, a notice of contest.

         In reaching this conclusion, we find the Tennessee Supreme Court’s decision in In re Will of
Ambrister, 205 Tenn. 737, 330 S.W.2d 330 (1959), to be particularly instructive.26 In Ambrister, the
testatrix executed two wills in the month before she died. The second will purported to revoke the first.
On the day the testatrix died, the beneficiaries under the second will presented it to the county court
clerk for probate in common form. The clerk followed the standard procedure for admitting a will to
probate in common form but neglected to enter an order admitting it to probate. Three days later, the
primary beneficiary under the first will filed a petition to have the first will admitted to probate in
solemn form. The county court set a hearing date, and notice of the hearing was provided to all
interested parties.

         What followed was a procedural morass. The beneficiaries under the second will did not think
they should have to assume the posture of will contestants. So instead of filing a notice of contest to
the first will in the in solemn form proceedings, they filed a petition on the date set for the in solemn
form hearing requesting that the county court enter an order nunc pro tunc admitting the second will to
probate in common form as of the day it was originally presented to the county court clerk. The county
court proceeded with the in solemn form hearing as scheduled. At the hearing, the court asked counsel
for both sides whether the course of the proceedings thus far amounted, in substance, to the initiation
of a will contest. Counsel refused to answer the question directly. The court heard testimony regarding
the execution of the first will but also allowed the county court clerk to testify regarding the presentation
of the second will for probate in common form.

          At the conclusion of the hearing, the court indicated that it would admit the first will to probate
in solemn form and directed counsel for the proponent of the first will to prepare an order for the court’s
approval. However, a few minutes later, the court announced that it would also enter an order admitting
the second will to probate in common form but that the order would not be nunc pro tunc. The court
entered an order admitting the second will to probate in common form later that day, and three days
later, it entered an order admitting the first will to probate in solemn form. The proponent of the first
will filed a petition to contest the second will, and the county court certified the contest to the circuit
court for trial. The circuit court concluded that the first will had not been contested, refused a request
to declare the county court’s order admitting the first will to probate in solemn form void, and held that
it lacked jurisdiction to entertain a contest of the second will because an order entering the first will to
probate in solemn form had already been entered.

        The Tennessee Supreme Court reversed the circuit court’s order. The court observed that the
case would have been greatly simplified had the beneficiaries under the second will filed a simple notice
of contest to the first will in response to the petition for probate in solemn form. Nevertheless, the court


        25
          (...continued)
 of the earlier will and codicils. Tenn. Code Ann. § 32-1-201(1) (providing that a will or any part of a will is revoked
 by “[a] subsequent will . . . which revokes the prior will or part expressly or by inconsistency”); see also Tenn. Code
 Ann. § 32-1-101(2) (providing that the term “[w]ill” includes a codicil).

             26
                  W e note that neither side brought this case to the court’s attention.

                                                                 -15-
found that “what they did do amounted in substance to a notice of contest.” In re Will of Ambrister, 205
Tenn. at 744, 330 S.W.2d at 333. The court noted the “general rule that the bringing in of a later will
which either expressly or impliedly appears to revoke an earlier will constitutes a contest” and held that
“when the existence of an alleged later will was called to his attention [i.e., the county court’s],” the
county court “should have simply certified them both to the Circuit Court” for the trial of a will contest.
In re Will of Ambrister, 205 Tenn. at 746, 330 S.W.2d at 334-35. The court concluded that the circuit
court erred in failing to declare the county court’s order admitting the first will to probate in solemn
form void. Accordingly, the case was remanded to the circuit court for the trial of a will contest and
a determination regarding which of the two wills represented the decedent’s last valid will and
testament.

         The Ambrister decision stands for the proposition that when a court conducting proceedings to
probate a will in solemn form is made aware of a later will or codicil, the court cannot simply ignore
it and proceed with the entry of an order admitting an earlier will to probate in solemn form without first
making an inquiry into the validity of the later instrument. This rule arises from the very nature of
probate proceedings. Under Tennessee law, every person of sound mind over the age of eighteen has
the right, within the limits of law and public policy, to direct how his or her property will be distributed
at death through the execution of wills and codicils. Tenn. Code Ann. § 32-1-102 (2001); 1 PRITCHARD
§ 1, at 1.

        Proceedings to admit a will to probate are in rem proceedings. Jennings v. Bridgeford, 218
Tenn. at 294-95, 403 S.W.2d at 292; Reaves v. Hager, 101 Tenn. at 718, 50 S.W. at 762; 1 PRITCHARD
§ 45, at 73; 3 PAGE ON WILLS § 26.51, at 141. Their function is to provide the court with the
information it needs to decide the proper distribution of the res, i.e., the estate. Fransioli v. Podesta,175
Tenn. 340, 347, 134 S.W.2d 162, 165 (1939); Lillard v. Tolliver, 154 Tenn. at 312-13 285 S.W. at 578-
79; 1 PRITCHARD § 45, at 73. In making this determination, the court’s polestar is the intent of the
testator or testatrix. In re Dye’s Estate, 565 S.W.2d 219, 221 (Tenn. Ct. App. 1977). The proceedings
are designed not to advance the interests of the living parties but rather to vindicate the right of the
decedent to dispose of his or her property as he or she saw fit. Jennings v. Bridgeford, 218 Tenn. at
293-94, 403 S.W.2d at 291-92; Hodges v. Bauchman, 16 Tenn. (8 Yer.) 186, 188-90, 1835 WL 929,
at *1-2 (1835). Because the rule of Ambrister is designed to vindicate the rights of the decedent rather
than the rights of the living parties to the probate proceedings, it applies even where the parties have
been less than forthcoming about whether they are intent on pursuing a will contest. In re Estate of
King, 760 S.W.2d at 209-212; In re Will of Ambrister, 205 Tenn. at 740-43, 330 S.W.2d at 332-33.

       When Ms. Boote filed her December 7, 2001 declaratory judgment petition with the third codicil
attached, the trial court had not yet entered an order admitting the will and the first two codicils to
probate in solemn form. Once the trial court was made aware of a later testamentary instrument that
purported to revoke portions of the will and the first two codicils, it had an obligation to bring the in
solemn form proceedings to an immediate halt and conduct an inquiry into whether Ms. Boote had
standing to pursue a will contest based on the third codicil. The trial court had no authority to enter the
December 14, 2001 order without first conducting this inquiry. Only if the trial court determined that
Ms. Boote lacked standing to pursue a will contest could it resume the probate proceedings and enter
an order admitting the will and the first two codicils to probate in solemn form. The trial court’s failure
to inquire into Ms. Boote’s standing to pursue a will contest, including providing her with an
evidentiary hearing to establish the validity of the third codicil, was reversible error.


                                                    -16-
                                                            C.

        Ms. Shivers and Ms. Gerritsen argue that the trial court correctly dismissed Ms. Boote’s
declaratory judgment petition based on principles of res judicata and judicial estoppel. In its July 3,
2002 order, the trial court acknowledged that Ms. Boote filed her declaratory judgment petition prior
to the entry of the order admitting the will and the first two codicils to probate in solemn form.
However, the trial court found that it could apply principles of res judicata and judicial estoppel to the
November 15, 2001 hearing rather than the resulting December 14, 2001 order. The trial court
expressly stated that its decision to apply principles of res judicata and judicial estoppel to the hearing
rather than the resulting order rested largely on Ms. Boote’s testimony in response to questioning.
According to the trial court, it “gave great weight to the testimony of [Ms. Boote] as it relates to what
she knew when questioned about whether the testamentary documents presented to the Court were all
of the documents to be probated,” and “[i]n reliance on her testimony, the Court probated the documents
presented at that time.”

         The primary defect in the trial court’s reasoning is that the record contains no indication that the
question-and-answer session to which the court alluded ever took place. The hearing transcript shows
clearly that Ms. Boote was not questioned at the November 15, 2001 hearing regarding whether the will
and the first two codicils were the only testamentary instruments of Mr. Boote that needed to be
admitted to probate in solemn form. In fact, the transcript shows that Ms. Boote did not testify at the
hearing at all.27 Nevertheless, if the trial court were correct in its ultimate conclusion that the
declaratory judgment petition was barred based on principles of res judicata and judicial estoppel, we
would affirm its decision dismissing the petition in spite of the court’s reliance on a faulty factual
premise.28 As explained below, however, neither res judicata nor judicial estoppel was a sound basis
for the trial court’s dismissal of the declaratory judgment petition and refusal to consider the third
codicil.

        Principles of res judicata have no application to this case. Res judicata is a claim preclusion
doctrine that promotes finality in litigation. Moulton v. Ford Motor Co., 533 S.W.2d 295, 296 (Tenn.
1976); Jordan v. Johns, 168 Tenn. 525, 536-37, 79 S.W.2d 798, 802 (1935). It bars a second suit
between the same parties or their privies on the same cause of action with respect to all the issues which
were or could have been litigated in the former suit. Richardson v. Tenn. Bd. of Dentistry, 913 S.W.2d
446, 459 (Tenn. 1995); Brown v. Brown, 29 S.W.3d 491, 495 (Tenn. Ct. App. 2000); Collins v. Greene
County Bank, 916 S.W.2d 941, 945 (Tenn. Ct. App. 1995). In order for the doctrine of res judicata to
apply, there must be a prior judgment concluding the rights of the parties on the merits. Goeke v.
Woods, 777 S.W.2d 347, 349 (Tenn. 1989); Lewis v. Muchmore, 26 S.W.3d 632, 637 (Tenn. Ct. App.
2000). A trial court’s decision that a subsequent lawsuit is barred by principles of res judicata presents
a question of law which this court reviews de novo. Tareco Props., Inc. v. Morriss, No.
M2002-02950-COA-R3-CV, 2004 WL 2636705, at *12 n.20 (Tenn. Ct. App. Nov. 18, 2004) (No Tenn.


          27
           W hat the trial court may have had in mind was M s. Boote’s assertion in the original verified petition that she
 was aware of no other document still in existence that revoked or altered the will and the first two codicils.

          28
             The Court of Appeals may affirm a judgment on different grounds than those relied on by the trial court when
 the trial court reached the correct result. Cont’l Cas. Co. v. Smith, 720 S.W .2d 48, 50 (Tenn. 1986); Arnold v. City of
 Chattanooga, 19 S.W .3d 779, 789 (Tenn. Ct. App. 1999); Allen v. Nat’l Bank of Newport, 839 S.W .2d 763, 765 (Tenn.
 Ct. App. 1992); Clark v. Metro. Gov’t, 827 S.W.2d 312, 317 (Tenn. Ct. App. 1991).

                                                           -17-
R. App. P. 11 application filed); Morris v. Esmark Apparel, Inc., 832 S.W.2d 563, 566 (Tenn. Ct. App.
1991).

        Parties asserting a res judicata defense must demonstrate that: (1) a court of competent
jurisdiction rendered the prior judgment; (2) the prior judgment was final and on the merits; (3) the
same parties or their privies were involved in both proceedings; and (4) both proceedings involved the
same cause of action. Young v. Barrow, 130 S.W.3d 59, 64 (Tenn. Ct. App. 2003); Lee v. Hall, 790
S.W.2d 293, 294 (Tenn. Ct. App. 1990). A prior judgment or decree does not prohibit the later
consideration of rights that had not accrued at the time of the earlier proceeding or the re-examination
of the same question between the same parties when the facts have changed or new facts have occurred
that have altered the legal rights and relations of the parties. White v. White, 876 S.W.2d 837, 839-840
(Tenn. 1994); State ex rel. Cihlar v. Crawford, 39 S.W.3d 172, 178 (Tenn. Ct. App. 2000).

         In this case, the most basic requirement of a res judicata defense – i.e., the existence of a prior
judgment – is missing. See Tenn. Dep’t of Children’s Servs. v. Hoffmeyer, No. M2002-00076-COA-
R3-JV, 2003 WL 1092779, at *8 (Tenn. Ct. App. Mar. 13, 2003) (No Tenn. R. App. P. 11 application
filed); see also Lewis v. Muchmore, 26 S.W.3d at 637 (stating that doctrine of res judicata applies only
where there is an “existing final judgment”). Ms. Boote filed her declaratory judgment petition on
December 7, 2001. The trial court did not enter the order admitting the will and the first two codicils
to probate in solemn form until one week later, on December 14, 2001. Thus, at the time Ms. Boote
filed her petition, there was no prior judgment to which principles of res judicata could attach.
Accordingly, the trial court erred in relying on res judicata as a ground for dismissing Ms. Boote’s
declaratory judgment petition and refusing to address the third codicil.

        The doctrine of judicial estoppel likewise has no application in this case. Judicial estoppel is
an equitable doctrine designed to prevent parties from “gaining an unfair advantage” in judicial
proceedings by making inconsistent statements on the same issue in different lawsuits. Marcus v.
Marcus, 993 S.W.2d 596, 602 (Tenn. 1999) (quoting Carvell v. Bottoms, 900 S.W.2d 23, 30 (Tenn.
1995)). As the Tennessee Supreme Court has warned, “[o]ne cannot play fast and loose” with the
courts. Fidelity-Phenix Fire Ins. Co. of N.Y. v. Jackson, 181 Tenn. 453, 464, 181 S.W.2d 625, 630
(1944); accord Webber v. Webber, 109 S.W.3d 357, 359 (Tenn. Ct. App. 2003); Woods v. Woods, 638
S.W.2d 403, 406 (Tenn. Ct. App. 1982). A trial court’s application of the doctrine of judicial estoppel
presents a question of law which this court reviews de novo. Carvell v. Bottoms, 900 S.W.2d at 30;
Terrell v. Terrell, 200 Tenn. 289, 295-96, 292 S.W.2d 179, 182 (1956); Bubis v. Blackman, 58 Tenn.
App. 619, 632-33, 435 S.W.2d 492, 498 (1968).

         The doctrine of judicial estoppel does not apply to “anything short of a willfully false statement
of fact.” D. M. Rose & Co. v. Snyder, 185 Tenn. 499, 520, 206 S.W.2d 897, 906 (1947); accord Werne
v. Sanderson, 954 S.W.2d 742, 745 (Tenn. Ct. App. 1997). Statements made in prior proceedings will
not prevent a litigant from establishing the truth in a later proceeding where the litigant can show that
the prior statements were made “inconsiderately, by mistake, or without full knowledge of the facts.”
Tate v. Tate, 126 Tenn. 169, 212, 148 S.W. 1042, 1054 (1912); accord Sturkie v. Bottoms, 203 Tenn.
237, 242, 310 S.W.2d 451, 453 (1958); see also 1 PRITCHARD § 363, at 555-56 (stating that an executor
who offered a will for probate would not be estopped from contesting it later where the executor offered
the will for probate in good faith and without knowledge of the defects in its execution). Moreover,
litigants are entitled to have an opportunity to explain that a prior statement was inadvertent, made
inconsiderately, or based on a mistake of fact or law before the doctrine of judicial estoppel can be

                                                   -18-
applied. State ex rel. Scott v. Brown, 937 S.W.2d 934, 936 (Tenn. Ct. App. 1996); State ex rel. Ammons
v. City of Knoxville, 33 Tenn. App. 622, 630-31, 232 S.W.2d 564, 567-68 (1950).

        Ms. Boote did not, as the trial court erroneously stated in its order, offer any testimony at the
November 15, 2001 hearing. Thus, the only prior statement by Ms. Boote that is at issue is her assertion
in the original petition to admit the will and the first two codicils to probate in solemn form that she was
“aware of no document(s) in existence that either revoke or alter the instruments being offered by her
for probate in the Decedent’s Last Will & Testament and two (2) Codicils thereto.”29 Ms. Boote
verified the petition, and she was therefore fully responsible for the accuracy of the statements contained
in it.

        However, this statement does not provide an appropriate basis for the application of judicial
estoppel because the record does not show that it was willfully false. To the contrary, the undisputed
evidence in the record points overwhelmingly to the conclusion that Ms. Boote fully believed this
statement to be true at the time she made it. Mr. Boote and Mr. Davidson were the only people who
had first-hand knowledge of the details surrounding the destruction of the third codicil. By the time Ms.
Boote filed her original petition, Mr. Boote had passed away, and Mr. Davidson had not, by his own
admission, provided Ms. Boote with a copy of the third codicil, informed her that a copy of the third
codicil still existed, or given her any reason to believe that the attempted revocation of the third codicil
was anything other than fully effective. It was eminently reasonable for Ms. Boote to rely on her late
husband’s attorney to provide her with the documents and information she needed to have her husband’s
will and codicils admitted to probate. Thus, her prior statement was not willfully false.

        Ms. Shivers and Ms. Gerritsen seek to circumvent the willful falsity requirement for the
application of judicial estoppel based on the argument that Mr. Davidson knew the circumstances
surrounding the attempted revocation of the third codicil and that his knowledge is imputed to Ms.
Boote as a matter of law. As Ms. Shivers and Ms. Gerritsen correctly note, knowledge obtained by an
attorney during the course of his or her representation of a client is conclusively imputed to the client.
Moody v. Moody, 681 S.W.2d 545, 546 (Tenn. 1984); DeLong v. Vanderbilt Univ., No.
M2002-02655-COA-R3-CV, 2005 WL 1981793, at *3 (Tenn. Ct. App. Aug. 15, 2005). However, this
rule applies only if the attorney gained the information during the course of his or her representation
of the particular client to whom the knowledge is to be imputed. Bellar v. Baptist Hosp., Inc., 559
S.W.2d 788, 789 (Tenn. 1978); Neilson v. Weber, 107 Tenn. 161, 165, 64 S.W. 20, 21 (1901) (“a client
is not affected with notice, because his attorney may know facts which he has obtained from outside
sources, and not in the matter and course of his employment for such client”). Mr. Davidson learned
the facts surrounding the destruction of the third codicil through his personal participation in them. At
that time, he was representing Mr. Boote, not Ms. Boote. Thus, there is no more basis for imputing Mr.
Davidson’s knowledge of the circumstances surrounding the attempted revocation of the third codicil
to Ms. Boote than there would be for imputing it to Ms. Shivers and Ms. Gerritsen. Accordingly, we




         29
          Verified Pet. to Probate Estate [W ill] of the Decedent (in Solemn Form) and Application for Letters –
 Testamentary ¶ 9 (emphasis added).

                                                      -19-
reject Ms. Shivers and Ms. Gerritsen’s attempt to sustain the trial court’s application of the doctrine of
judicial estoppel based on imputation.30

                                                          III.
                         THE ATTEMPTED REVOCATION OF THE THIRD CODICIL

         From our initial review of this case in preparation for oral argument, it appeared that we might
be able to conclude that the circumstances surrounding the destruction of the third codicil amounted to
a valid revocation as a matter of law. If so, any deficiencies in the procedures followed by the trial court
would have amounted to nothing more than harmless error, and we would be able to affirm the trial
court’s judgment on this alternative ground. Accordingly, at oral argument, we directed the parties to
provide supplemental briefing regarding this possible alternative ground for affirming the trial court’s
order dismissing Ms. Boote’s declaratory judgment petition and denying her motion for post-judgment
relief.

         The supplemental briefs revealed that the parties are in agreement regarding the facts
surrounding the attempted revocation of the third codicil. Both sides agree that Mr. Boote met with Mr.
Davidson in late April 2001 and directed him to tear up the third codicil with the purpose of revoking
it and that Mr. Davidson offered to retrieve the original of the third codicil from his office safe so that
Mr. Boote could tear it up himself. Both sides agree that Mr. Boote declined to tear up the codicil
himself, that he left Mr. Davidson’s office without tearing it up, and that his last statement to Mr.
Davidson on the subject was, “Just tear the damn thing up.” Finally, both sides agree that Mr. Davidson
did not destroy the third codicil until several months later when Mr. Boote was in the hospital and that
the third codicil was not destroyed in Mr. Boote’s presence. The parties disagree only on whether these
undisputed facts were sufficient, as a matter of law, to revoke the third codicil. This disagreement
presents solely a question of law which this court reviews de novo. Jones v. Jones, 143 Tenn. 596, 597,
228 S.W. 405, 405 (1921); Smiley v. Gambill, 39 Tenn. (2 Head) 164, 168, 1858 WL 3003, at *2
(1858); 1 PRITCHARD § 280, at 446.

       Tennessee law recognizes three types of wills: (1) attested wills; (2) holographic wills; and (3)
nuncupative wills. Tenn. Code Ann. § 32-1-104 (2001); 1 PRITCHARD § 7, at 13-14.31 The legal
requirements for executing a valid will of each type are specified by statute. Tenn. Code Ann. §§ 32-1-
104, 32-1-109 (2001) (attested wills); Tenn. Code Ann. §§ 32-1-105 (2001), 32-1-110 (2001)
(holographic wills); Tenn. Code Ann. § 32-1-106 (2001) (nuncupative wills); 1 PRITCHARD § 4, at 7-8.32


          30
            The doctrine of judicial estoppel is also inapplicable in this case because Ms. Boote’s statements were not
 made in different judicial proceedings. Her post-judgment motions were filed in the probate proceeding itself. W hile
 her declaratory judgment petition might be viewed as a separate proceeding, it was filed under the same docket number
 as the probate proceeding.

          31
           Tenn. Code Ann. § 32-2-105 (2001) provides additional methods for proving wills executed by military
 personnel during times of service.

          32
            One commentary provides the following explanation for the statutory formalities required to execute a valid
 will or codicil:

                   Four discrete functions have been attributed to the formalities – the evidentiary, cautionary,
                                                                                                              (continued...)

                                                          -20-
The statutory requirements for the execution and revocation of wills apply with equal force to codicils.
Tenn. Code Ann. § 32-1-101(2). In order to be valid, a will or codicil must be made in writing with the
rare exception, applicable only in extreme cases, of a nuncupative will.33 Even then, the will must be
reduced to writing within thirty days of the date the testator or testatrix declared it. Tenn. Code Ann.
§ 32-1-106(a)(2).

        The revocation of wills and codicils is also governed by statute. Tenn. Code Ann. §§ 32-1-201,
32-1-202 (2001)). The revocation statute provides five straightforward34 methods for revoking a will
or codicil. Tenn. Code Ann. §§ 32-1-201, 32-1-202. Wills and codicils cannot be revoked in any other
manner. Tenn. Code Ann. § 32-1-202(e). The method of revocation at issue in the present case is
revocation by physical destruction.35 The revocation statute provides that a will or codicil may be
revoked by “[b]eing burned, torn, canceled, obliterated or destroyed, with the intent and for the purpose
of revoking it by the testator or by another person in the testator’s presence and by the testator’s
direction.” Tenn. Code Ann. § 32-1-201(3).36

        The parties agree that the original of the third codicil was “torn . . . or destroyed” within the
meaning of the statute by Mr. Davidson several months after the April 2001 meeting at which Mr. Boote
directed him to tear up the third codicil. Tenn. Code Ann. § 32-1-201(3). Thus, the parties are in
agreement that the third codicil was destroyed “by the testator’s direction” but not “in the testator’s


        32
             (...continued)
             protective, and channeling functions. The evidentiary function requires solid evidence of the existence
             and content of the decedent’s directions. The cautionary function requires some indication that the
             decedent arrived at these directions with adequate awareness. The protective function attempts to
             assure that the contents and the execution of the will were the product of the decedent’s free choice.
             The channeling function is meant to facilitate a substantial degree of standardization in the
             organization, language, and content of most wills, so that they can be prepared and administered in
             a fairly routine manner.

 R ESTATEM ENT (T HIRD ) O F P RO P .: W ILLS & O THER D O N ATIVE T RANSFERS § 3.3 cmt. a, at 217 (1999).

             33
             A nuncupative will is valid only if the testator or testatrix made it while in imminent peril of death and the
 testator or testatrix later died as a result of the impending peril. Tenn. Code Ann. § 32-1-106(a).

             34
            As one commentator noted in reference to the similarly straightforward provisions of the Uniform Probate
 Code, “[i]n the hands of a competent lawyer, concern for creating ambiguity when a will is revoked is minimized.”
 Robert W hitman, Revocation and Revival: An Analysis of the 1990 Revision of the Uniform Probate Code and
 Suggestions for the Future, 55 A LB . L. R EV . 1035, 1035 (1992).

             35
             The four other methods for revoking a will or codicil are as follows: (1) the valid execution of a later attested
 or holographic will or codicil that revokes the prior will or codicil expressly or by inconsistency; (2) the valid execution
 of a separate document of revocation executed with all of the formalities of an attested or holographic will; (3) the
 subsequent marriage and birth of a child of the testator; or (4) the subsequent divorce of the testator or annulment of the
 testator’s marriage. Tenn. Code Ann. §§ 32-1-201(1)-(2), (4), 32-1-202(a).

             36
             The language permitting revocation of a will or codicil through physical destruction by someone other than
 the testator mirrors the statutory language allowing someone other than the testator to sign the testator’s name on an
 attested will. Compare Tenn. Code Ann. § 32-1-201(3) (authorizing revocation through physical destruction by someone
 other than the testator if done “in the testator’s presence and by the testator’s direction”) with Tenn. Code Ann. § 32-1-
 104(1)(C) (authorizing the signing of the testator’s name on an attested will or codicil by someone other than the testator
 if done “[a]t the testator’s direction and in the testator’s presence”). See also 1 P RITCHARD § 206, at 340-41.

                                                             -21-
presence.” Tenn. Code Ann. § 32-1-201(3). Under the plain language of the revocation statute, the
destruction of a will or codicil by a proxy is insufficient to revoke it, even if done at the explicit
direction of the testator, unless the testator is actually present for the destruction. Tenn. Code Ann. §
32-1-201(3) (providing that original must be destroyed “in the testator’s presence and by the testator’s
direction” (emphasis added)). Accordingly, if we apply the terms of the statute literally, the inescapable
conclusion is that the third codicil was not validly revoked.

         Ms. Shivers and Ms. Gerritsen offer two main arguments to avoid this result. First, they claim
that the statute does not mean what it says. According to Ms. Shivers and Ms. Gerritsen, “[t]his, then,
is the law that is codified in Tenn. Code Ann. § 32-1-201: Revocation is effective if the testator intends
to revoke his will or codicil and the testator destroys the will with that intent, or another person destroys
the will in the testator’s presence, or at the direction of the testator.”37 In support of this proposition,
Ms. Shivers and Ms. Gerritsen rely on two Tennessee Supreme Court cases decided well over a hundred
years before the Tennessee General Assembly adopted the first general revocation statute in 1985,38 an
even more ancient case from Connecticut, and a passage from PRITCHARD citing these three cases.
Smiley v. Gambill, 39 Tenn. (2 Head) 164, 1858 WL 3003 (1858); Ford v. Ford, 26 Tenn. (7 Hum.) 92,
1846 WL 1497 (1846); Card v. Grinman, 5 Conn. 164, 1823 WL 40 (1823); 1 PRITCHARD § 296, at
464-65. They also mention, though only in passing, a Tennessee Supreme Court case decided in 1921.
Jones v. Jones, 143 Tenn. 596, 228 S.W. 405 (1921).

        These sources fall far short of establishing the proposition for which Ms. Shivers and Ms.
Gerritsen have cited them. The two older Tennessee Supreme Court cases do not directly address the
requirement of the testator’s presence for valid revocation through physical destruction by someone
other than the testator. In Ford v. Ford, a document the testator believed to be his will was destroyed
in his presence and at his direction. In Smiley v. Gambill, the testatrix herself burned a document she
thought was her will. In both cases, another document had been surreptitiously substituted for the will.
The Tennessee Supreme Court held that the destruction of a document the testator or testatrix believes
to be his or her will is sufficient to revoke it as long as the document is destroyed by the testatrix herself
or by another in the testator’s presence and at the testator’s direction. Ford v. Ford, 26 Tenn. at 102-05,
1846 WL 1497, at *6-7; Smiley v. Gambill, 39 Tenn. at 164-68, 1858 WL 3003, at *1-2. The
Connecticut case cited by Ms. Shivers and Ms. Gerritsen announced a rule similar to that of Ford v.
Ford and Smiley v. Gambill. Card v. Grinman, 5 Conn. at 168-69, 1823 WL 40, at *4. In all three
cases, the original of the will at issue was never actually destroyed.

        In later cases, the Tennessee Supreme Court expressly limited the rule of Ford v. Ford and
Smiley v. Gambill to cases in which the testator was prevented by force or fraud from destroying the
original of the will or in which the testator destroyed or caused to be destroyed a document that the
testator mistakenly believed to be his will. Gregory v. Susong, 185 Tenn. 232, 238, 241, 205 S.W.2d
6, 9, 10 (1947); Jones v. Jones, 143 Tenn. at 600-601, 228 S.W. at 406. Ms. Shivers and Ms. Gerritsen
do not claim that Mr. Boote destroyed or caused to be destroyed a document he mistakenly believed to
be the third codicil, nor do they argue that Ms. Boote, Mr. Davidson, or anyone else used force or fraud

         37
              Suppl. Br. of Appellants 6 (emphasis added).

         38
           Act of Mar. 28, 1985, ch. 139, §§ 1-2, 1985 Tenn. Pub. Acts 247, 248 (codified as amended at Tenn. Code
 Ann. §§ 32-1-201, 32-1-202); see In re Estate of Perigen, 653 S.W .2d 717, 719 (Tenn. 1983) (noting, in 1983, that
 “Tennessee has no general statute governing the revocation of wills”).

                                                             -22-
to prevent Mr. Boote from tearing up the third codicil or having it torn up in his presence. Thus,
assuming arguendo that the rule of Ford v. Ford and Smiley v. Gambill remains good law following the
enactment of the revocation statute in 1985, that rule has no application to the present case.39

        Ms. Shivers and Ms. Gerritsen’s second argument is that even if the revocation statute means
what it says, we should give effect to Mr. Boote’s attempted revocation of the third codicil because Mr.
Davidson was acting as Mr. Boote’s agent at the April 2001 meeting, and he therefore had a duty to
destroy the third codicil as instructed by his client. Simmons v. O’Charley’s, Inc., 914 S.W.2d 895, 902
(Tenn. Ct. App. 1995). This argument is unpersuasive.

        All fifty states have revocation statutes, most of which are modeled after two English statutes,
the 1677 Statute of Frauds40 and the 1837 Wills Act.41 RESTATEMENT (THIRD ) OF PROP .: WILLS &
OTHER DONATIVE TRANSFERS § 4.1 cmt. a, at 258; 2 PAGE ON WILLS § 21.31, at 403; In re Grattan’s
Estate, 138 P.2d 497, 500 (Kan. 1943). In most states, as in Tennessee, the revocation statute provides
that a will or codicil cannot be revoked through physical destruction by someone other than the testator
unless it is destroyed both in the testator’s presence and at the testator’s direction. RESTATEMENT
(THIRD ) OF PROP .: WILLS & OTHER DONATIVE TRANSFERS § 4.1 cmt. e, at 260-61; 79 AM . JUR. 2D Wills
§ 509, at 604 (2002); Tenn. Code Ann. § 32-1-201(3). Only a few states allow a will or codicil to be




          39
             The very section of P RITCHARD on which Ms. Shivers and M s. Gerritsen rely suggests that the rule of Ford
 v. Ford and Smiley v. Gambill may have been abrogated by the adoption of the revocation statute. 1 P RITCHARD § 296,
 at 464 (noting that after the enactment of the revocation statute in 1985, “[p]resumably, all of the [statutory] requirements
 would need to be present for a valid revocation.” (emphasis added)). In the following passage, the Illinois Supreme
 Court discussed the connection between the existence of a revocation statute and the judicial development of the rule
 adopted in Ford v. Ford and Smiley v. Gambill:

          [T]he courts of this country have practically uniformly held, and text-book writers also lay down the
          rule, that the mere intention to revoke a will, unaccompanied by any act of the testator to execute that
          intention, will not be sufficient to revoke the will, even though the execution of the intention was
          frustrated by the fraud and improper conduct of other persons. . . .

                    In section 255 of Page on W ills the author discusses the question whether the prevention of
          the revocation of a will by fraud of the beneficiaries is sufficient to justify a court in declaring a
          revocation under statutes providing what acts will be sufficient for that purpose, and says the weight
          of authority is that, in the absence of any of the acts specified in the statute, a will cannot be revoked
          by the intention of the testator alone, no matter by what deceit he was prevented from manifesting his
          intention. According to the author but three states (Connecticut, Georgia, and Tennessee) have
          decided a contrary view, but in some, if not all, of these states there was at the time of the decisions
          no statute specifying what acts were necessary to revoke a will. Mr. Page expresses the view that there
          ought to be provided by law some remedy in a case where the testator was prevented from revoking
          his will by actual coercion. Any such remedy, however, would have to be provided by statute.

 Bohleber v. Rebstock, 99 N.E. 75, 76-77 (Ill. 1912).

          40
               An Act for the Prevention of Frauds and Perjuryes, 1677, 29 Car. 2, c. 3, § 6 (Eng.).

          41
               W ills Act, 1837, 7 W ill. IV and 1 Vict., c. 26, § 20 (Eng.).

                                                               -23-
revoked by the testator’s direction alone. 2 PAGE ON WILLS § 21.31, at 404; 79 AM . JUR. 2D Wills §
509, at 604.42

        Whether the testator’s presence is an irreducible requirement for a valid revocation depends
entirely on the language used in the revocation statute. 2 PAGE ON WILLS § 21.31, at 404; J. P. M.,
Annotation, Necessity that Physical Destruction or Mutilation of Will Be Done in Testator’s Presence
in Order to Effect Revocation, 100 A.L.R. 1520, 1520 (1936). In states such as Tennessee where the
revocation statute expressly requires the destructive act to be performed in the testator’s presence, the
courts have uniformly held that the destruction of a will or codicil at the testator’s express direction but
outside the testator’s presence is insufficient to revoke the instrument as a matter of law. 2 PAGE ON
WILLS § 21.31, at 404; J. P. M., Annotation, Necessity that Physical Destruction or Mutilation of Will
Be Done in Testator’s Presence in Order to Effect Revocation, 100 A.L.R. at 1520.43 The courts have
explicitly rejected attempts to circumvent the presence requirement through the application of agency
principles,44 even where the person directed to destroy the will was the testator’s attorney.45

        Applying agency principles to the revocation statute in the manner urged by Ms. Shivers and
Ms. Gerritsen would eviscerate the express statutory requirement that destruction of a will or codicil
by anyone other than the testator must occur both in the testator’s presence and at the testator’s direction
in order to constitute a valid revocation. When the meaning of statutory language is clear, we must
interpret it as written, Kradel v. Piper Indus., Inc., 60 S.W.3d 744, 749 (Tenn. 2001); ATS Se., Inc. v.
Carrier Corp., 18 S.W.3d 626, 629-30 (Tenn. 2000), rather than using the tools of construction to give
the statute another meaning, Limbaugh v. Coffee Med. Ctr., 59 S.W.3d 73, 83 (Tenn. 2001); Gleaves
v. Checker Cab Transit Corp., 15 S.W.3d 799, 803 (Tenn. 2000). The undisputed evidence in the




          42
             Courts in states with revocation states similar to Tennessee’s have expressed concern that allowing wills and
 codicils to be revoked through physical destruction outside the presence of the testator or testatrix could “open [the] door
 to innumerable cases of fraud.” 79 A M . J U R . 2 D Wills § 509, at 604; see In re Estate of Haugk, 280 N.W .2d 684, 690
 (W is. 1979); cf. Marr v. Marr, 39 Tenn. (2 Head) 303, 307, 1859 W L 3287, at *2 (1859) (“we shall not, for the first time,
 establish a doctrine which would render useless the precautions of making a will”).

          43
           See, e.g., In re Estate of Gross, 144 So. 2d 861, 861-62 (Fla. Dist. Ct. App. 1962); Dower v. Seeds, 28 W . Va.
 113, 137-38 (1886); In re Estate of Haugk, 280 N.W .2d at 689-91.

          44
            Reiter v. Carroll, 198 S.W .2d 163, 165-66 (Ark. 1947); Miller v. Harrell, 194 S.W . 782, 783-85 (Ky. 1917);
 see also R ESTATEM ENT (T HIRD ) O F P RO P .: W ILLS & O THER D O N ATIVE T RANSFERS § 4.1 cmt. l, illus. 8, 9, at 265-66.

          45
             In re Estate of O’Donnell, 803 S.W .2d 530, 532-33 (Ark. 1991) (refusing to recognize revocation as valid
 where testator called his attorney and told him to destroy his will and attorney tore up the will as requested); In re
 Mitchell’s Estate, 27 N.E.2d 606, 607-09 (Ill. App. Ct. 1940) (holding attempted revocation invalid where testatrix wrote
 letter to her attorney directing him to destroy her will and attorney tore up the will and later informed the testatrix that
 he had destroyed the will as instructed); In re Estate of Kraus, 385 N.Y.S.2d 933, 934 (N.Y. Sur. Ct. 1976) (declining
 to recognize revocation as valid where testator told his attorney over the phone to destroy his will and attorney
 immediately tore up the will as directed ); see also Jones v. Jones, 143 Tenn. at 598-601, 228 S.W . at 405-06 (refusing
 to find attempted revocation valid where testatrix directed her daughter and husband to destroy her will and her husband,
 who was an attorney and former probate judge, assured her he would destroy it and that it would not be set up for
 probate).

                                                            -24-
record shows that the third codicil was not destroyed in Mr. Boote’s presence. Accordingly, the
attempted revocation of the third codicil was ineffective as a matter of law.46

                                                              IV.

         The trial court’s December 14, 2001 order admitting the will and the first two codicils to probate
in solemn form is vacated and the case is remanded to the trial court for a hearing on whether the third
codicil was validly executed.47 On remand, Ms. Boote must elect whether to have the will contest tried
in the trial court or in the circuit court. If the trial court determines that Mr. Boote validly executed the
third codicil, it must enter an order sustaining Ms. Boote’s right to contest the will, require Ms. Boote
to enter into a statutory bond, and cause a certificate of the contest and the will and all three codicils to
be filed in the court elected by Ms. Boote for the trial of the will contest. We tax the costs of this appeal
to Helen Boote Shivers and Linda Boote Gerritsen and their surety for which execution, if necessary,
may issue.


                                                                    ______________________________
                                                                    WILLIAM C. KOCH, JR., P.J., M.S.




          46
              Ms. Boote has invoked the doctrine of dependent relative revocation as an alternative ground for refusing to
 give effect to the attempted revocation of the third codicil. This doctrine, if applicable, requires a court to disregard an
 otherwise valid revocation of a will or codicil in order to achieve a distribution of the estate that most closely
 approximates the intent of the testator or testatrix. 2 P AGE O N W ILLS § 21.57, at 476-83; Stover v. Kendall, 41 Tenn. (1
 Cold.) 557, 558-61, 1860 W L 3096, at *1-2 (1860); Greer v. Mc’Crackin, 7 Tenn. (1 Peck) 301, 303-07, 1824 W L 576,
 at *3-5 (1824). Because we have concluded that the attempted revocation of the third codicil was not legally effective
 in the first place, we need not address Ms. Boote’s argument based on the doctrine of dependent relative revocation.

          47
               In order to establish the validity of a lost or destroyed will or codicil, the proponent must prove: (1) that the
 will or codicil was validly executed; (2) that it was not revoked; (3) that the original has been lost or destroyed; and (4)
 the contents of the lost will or codicil. 1 P RITCHARD § 51, at 81. As explained above, the third codicil was not revoked
 as a matter of law, and it is undisputed that the original of the third codicil was destroyed. In addition, the copy of the
 third codicil contained in the record is sufficient to establish its contents. 1 P RITCHARD § 51, at 83 (noting that contents
 of lost or destroyed will or codicil may be proved by a copy kept by the attorney who drew it); R ESTATEM ENT (T HIRD )
 O F P RO P .: W ILLS & O THER D O N ATIVE T RANSFERS § 4.1 cmt. k, at 265 (same); Keasler v. Estate of Keasler, 973 S.W .2d
 213, 221 (Tenn. Ct. App. 1997). Thus, the only issue left to be determined in order to establish the third codicil is
 whether it was validly executed by Mr. Boote.

                                                             -25-